Citation Nr: 9919818	
Decision Date: 07/20/99    Archive Date: 07/28/99

DOCKET NO.  94-24 909A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Philadelphia, Pennsylvania



THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:  New Jersey Department of Military 
and Veterans' Affairs


ATTORNEY FOR THE BOARD

K. Parakkal, Associate Counsel



INTRODUCTION

The veteran served on active duty from November 1963 to 
November 1965.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an August 1993 RO decision which denied the 
veteran's claim for service connection for PTSD.


REMAND

The veteran's claim for service connection for PTSD is well 
grounded, meaning plausible, and the file shows there is a 
further VA duty to assist him in developing the claim.  
38 U.S.C.A. § 5107(a) (West 1991); 38 C.F.R. §§ 3.103, 3.159 
(1998); Gaines v. West, 11 Vet.App. 353 (1998).

Service connection for PTSD requires medical evidence 
establishing a clear diagnosis of the condition, credible 
supporting evidence that the claimed in-service stressor 
actually occurred, and a link, established by medical 
evidence, between current symptomatology and the claimed in-
service stressor.  38 C.F.R. § 3.304(f).

In August 1993, the RO denied the veteran's claim for service 
connection for PTSD on the grounds that there was no 
diagnosis of PTSD.  In July 1997, the veteran underwent a VA 
compensation examination and was indeed diagnosed as having 
PTSD.  Further, the examiner seemed to relate the PTSD to the 
veteran's Vietnam service.  The Board notes, however, that 
verification of the veteran's claimed in-service stressors 
has not yet been done. 

In this regard, it is noted that the veteran reported, during 
a July 1997 VA examination, he served in Vietnam for 9 to 11 
months.  He says he served as a radio telephone operator in 
the infantry, and had combat service.  During his tour of 
duty in Vietnam, he said, he was caught in sniper fire and 
twice sustained shrapnel injuries.  He also related that he 
was traumatized by:  having to shoot at people, having people 
shoot at him, the loss of a buddy, having to climb over dead 
bodies, and handling dead bodies, among other things.  He 
says he was awarded the Combat Infantryman Badge, among other 
medals for his Vietnam service. 

The Board notes that the veteran's service medical and 
personnel records contradict many of his assertions.  The 
records show that he had about 3 months of Vietnam service, 
during which his military occupational specialty was that of 
a wireman.  While he was awarded the Vietnam Service Medal, 
there is no indication that he was awarded the Combat 
Infantryman Badge or any other medal indicative of combat.  
Additionally, there is no indication in the service medical 
records that he sustained shrapnel injuries.

As the veteran's service records do not indicate that he 
engaged in combat, nor is there other evidence that he 
engaged in combat, his statements are inadequate to prove the 
occurrence of a stressor in service, and such a stressor must 
be established by official service records or other credible 
supporting evidence.  Gaines v. West, 11 Vet. App. 353 
(1998); Cohen v. Brown, 10 Vet. App. 128 (1997); Doran v. 
Brown, 6 Vet. App. 283(1994).  It is noted that a request has 
not yet been made of the U.S. Armed Services Center for 
Research of Unit Records (USASCRUR) to verify the veteran's 
stressors.  As such, the Board finds that an attempt should 
be made to verify the veteran's claimed service stressors.  
Zarycki v. Brown, 6 Vet. App. 91 (1993). 

It is also noted that, in November 1998, the veteran was 
requested to provide detailed information regarding his 
service stressors, and he did not respond.  The veteran is 
advised that the VA's duty to assist is not a one-way street 
and that if he wants his claim for service connection to be 
developed, he must cooperate.  Wood v. Derwinski, 1 Vet. App. 
190 (1991).

Pursuant to 38 C.F.R. § 4.125, as revised effective November 
7, 1996, a diagnosis of PTSD must conform to the criteria of 
DSM-IV.  In the judgment of the Board, the veteran should 
undergo another VA examination to ascertain if there is a 
clear diagnosis of PTSD under DSM-IV.  38 C.F.R. § 3.304(f) 
(as revised June 18, 1999, effective March 7, 1997; 64 
Fed.Reg. 32807-32808 (1999)); Cohen v. Brown, 10 Vet. App. 
128 (1997).  Additionally, an attempt should be made to 
secure additional relevant medical records.  Murincsak v. 
Derwinski, 2 Vet. App. 363 (1992).

Accordingly, the case is REMANDED for the following actions:

1.  The RO should again instruct the 
veteran to provide a detailed written 
account (including dates, locations, 
names of other persons involved, etc.) of 
the alleged service stressors for PTSD.  
After the veteran submits his written 
statement, the RO should forward it 
(along with copies of his service 
personnel records and any other records 
relevant to the PTSD claim) to the 
USASCRUR, and request that the USASCRUR 
investigate and attempt to verify the 
alleged stressors.
 
2.  The RO should have the veteran 
identify (names, addresses, dates) all 
medical providers who have treated him 
for any psychiatric condition since his 
release from active duty, including the 
Diagnostic and Rehabilitation Center and 
the VA facility in Philadelphia, 
Pennsylvania.  Following the procedures 
of 38 C.F.R. § 3.159, the RO should 
obtain copies of all related medical 
records which are not already on file.

3.  Thereafter, the RO should have the 
veteran undergo a VA examination to 
diagnose or rule out PTSD, and any 
diagnosis of PTSD should be in accordance 
with DSM-IV.  The claims folder must be 
provided to and reviewed by the doctor.  
If PTSD is diagnosed, the examiner should 
clearly identify the reported stressors 
which are deemed to be the cause of the 
condition.

4.  Thereafter, the RO should review the 
claim for service connection for PTSD.  
If the claim is denied, the veteran and 
his representativ should be issued a 
supplemental statement of the case, and 
given an opportunity to respond, before 
the case is returned to the Board. 


		
	L.W. TOBIN 
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991& Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).

